     Case 2:19-ap-01139-BB       Doc 62 Filed 03/16/20 Entered 03/16/20 16:16:14                 Desc
                                  Main Document Page 1 of 4



1
2
                                                                       FILED & ENTERED
3
4                                                                            MAR 16 2020
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY wesley DEPUTY CLERK


7
                             UNITED STATES BANKRUPTCY COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                     LOS ANGELES DIVISION
10
11   In re:                                            CHAPTER 7

12   Jose Antonio Zamora                               Case No.: 2:17-bk-22698-BB
     Martha Delia Zamora                               Adv No: 2:19-ap-01139-BB
13
                                                 ORDER DENYING DEFENDANT DANNIEL
14                                               DE LA MADRID’S MOTION FOR LEAVE TO
                                      Debtor(s).
15                                               APPEAL IN FORMA PAUPERIS UNDER 28
                                                 U.S.C. §§ 753(f) and 1915
16
17   Rosendo Gonzalez                                  [No hearing]
18
                                      Plaintiff(s),
19        v.

20
     Muziknewum Nevada Irrevocable
21
     Spendthrift Trust dba Muzikneum, LTD
22
23                                 Defendant(s).
24            On March 12, 2020, Danniel de la Madrid (“Appellant”), the defendant and
25   judgment debtor in the above adversary proceeding, filed a motion entitled, “Motion and
26   Affidavit for Leave to Appeal in Forma Pauperis” under 28 U.S.C. §§ 753(f) and 1915
27   (the “Motion”) [Docket No. 60]. By way of the Motion, Appellant requests an order from
28   this court (1) authorizing him to prosecute an appeal without prepayment of fees and




                                                      -1-
     Case 2:19-ap-01139-BB                Doc 62 Filed 03/16/20 Entered 03/16/20 16:16:14                             Desc
                                           Main Document Page 2 of 4



1    costs or security therefor and (2) requiring the United States government to bear the
2    cost of preparing a Court Reporter’s transcript in connection with his appeal of this
3    Court’s January 30, 2020 order granting default judgment against him [Docket No. 47].

4              First, based on controlling Ninth Circuit authority, bankruptcy judges, who are

5    Article I judges (referring to their appointment under authority granted under Article I of

6    the United States Constitution), lack the ability to grant forma pauperis status under 28

7    U.S.C. § 1915(a). Perroton v. Gray (In re Perroton), 958 F.2d 889, 896 (9th Cir. 1992).1
     Thus, this Court cannot grant Appellant’s request to proceed in forma pauperis under 28
8
     U.S.C. § 1915(a). Appellant has elected to have his appeal heard by the United States
9
     District Court, the judges of which have authority to grant such applications. Appellant
10
     should refile the Motion before the District Court if he would like to obtain the requested
11
     relief.
12
               With regard to Appellant’s second request – that the government be required to
13
     bear the cost of preparation of a Court Reporter’s transcript, “The grant of in forma
14
     pauperis status under § 1915(a) is an essential element to qualify for payment of the
15
     United States for transcripts for the appeal.” Price v. Price (In re Price), 410 B.R. 51, 57
16
     (Bankr. E.D. Cal. 2009). The statutory authority for Appellant’s request is set forth in 28
17
     U.S.C. § 753(f), which provides that, “Fees for transcripts furnished . . . to persons
18
     permitted to appeal in forma pauperis shall also be paid by the United States if the trial
19   judge or a circuit judge certifies that the appeal is not frivolous (but presents a
20   substantial question).” 28 U.S.C. § 753(f). As Appellant has not sought and obtained
21   permission from an Article III Court to proceed in forma pauperis, he is not eligible for
22   relief under section 753(f).
23             However, even if the Appellant had been authorized to proceed in forma pauperis
24   by an Article III court, pursuant to 28 U.S.C. § 753(f), the United States government
25   could not be required to pay for the cost of a transcript for the appeal unless “the trial
26
27   1 28 U.S.C. § 1930(f)(3), which authorizes the bankruptcy court to waive certain fees for debtors, provides that this
28   section does not restrict the district court or the bankruptcy court from waiving fees for other debtors and creditors,
     in accordance with Judicial Conference Policy, but the Judicial Conference has not adopted a policy authorizing
     bankruptcy courts to waive fees for creditors or other nondebtors.




                                                               -2-
     Case 2:19-ap-01139-BB       Doc 62 Filed 03/16/20 Entered 03/16/20 16:16:14             Desc
                                  Main Document Page 3 of 4



1    judge or a circuit judge certifies that the appeal is not frivolous (but presents a
2    substantial question),” and, in this case, the required certification is unwarranted.
3           Appellant offers the following description of the issues he intends to present on

4    appeal in the Motion:

5              a. The court lacked personal service as I was served by mail at an address

6                  that is not my business address per FRBP 7004(b)(1).

7              b. The Court lacked personal jurisdiction because I am a forum-state
                   resident and due process requires personal service.
8
               c. The bankruptcy court lacks subject matter jurisdiction over this 548 action
9
                   as I denied consent in every filing.
10
     Motion, at ¶1. To determine whether an appeal presents a “substantial question,” the
11
     court can review the statement of issues and related materials. Price, 410 B.R. at 59.
12
     “There is a ‘substantial question’ when the issue before the appellate court is
13
     reasonably debatable.” Id. (citations omitted). However, none of the issues presented
14
     by Appellant is even debatable.
15
            The address at which Appellant was served with the summons and complaint
16
     that commenced this action is the address that Appellant himself uses on papers that he
17
     files with this Court, including the Motion itself – 7220 South Western Avenue, Los
18
     Angeles, CA 90047. Appellant has never used another address in any paper filed with
19   the Court in this adversary proceeding. The Court is entitled to presume that the
20   address that Appellant himself provides as his mailing address is a valid mailing
21   address for him.
22          Second, Appellant is mistaken when he asserts that he is entitled to personal
23   service. Federal Rule of Civil Procedure 7004(b)(1) unambiguously permits service
24   upon an individual by first class mail postage prepaid, which is how Appellant was
25   served in this adversary proceeding.
26          Lastly, although a defendant’s consent is required to enable the bankruptcy court
27   to enter final orders in a fraudulent transfer action, the Court does not need the

28   defendant’s express consent to enter a final judgment in the form of a default judgment
     in an adversary proceeding. Numerous bankruptcy court decisions handed down after



                                                  -3-
     Case 2:19-ap-01139-BB       Doc 62 Filed 03/16/20 Entered 03/16/20 16:16:14           Desc
                                  Main Document Page 4 of 4



1    the Supreme Court decided Wellness Int’l Network, Ltd. v. Sharif, 135 S.Ct. 1932
2    (2015), have held that bankruptcy judges may enter default judgments based on implied
3    consent resulting from a defendant’s failure to respond to a summons and complaint.

4    See, e.g., Kravitz v. Deacons (In re Advance Watch Co.), 587 B.R. 598 (Bankr.

5    S.D.N.Y. 2018); Campbell v. Carruthers (In re Campbell), 553 B.R. 448 (Bankr. M.D.

6    Ala. 2016); and Hopkins v. M&A Ventures (In re Hoku Corp.), Nos. 13-40838-JDP, 15-

7    08043-JDP, 2015 Bankr. LEXIS 4172 (Bankr. D. Idaho Dec. 10, 2015). As none of the
     issues raised by Appellant is even debatable, the court concludes that Appellant’s
8
     appeal is frivolous and does not satisfy the substantial question requirement of 28
9
     U.S.C. § 753(f).
10
            Therefore, even if Appellant had obtained authority to proceed in forma pauperis,
11
     his request that the government be required to pay the costs association with the
12
     preparation of a transcript should be denied as his appeal does not present a
13
     substantial question. And, as discussed above, this Court lacks the authority to grant
14
     Appellant’s request to proceed in forma pauperis. Accordingly, his Motion should be
15
     denied in its entirety.
16
            IT IS SO ORDERED.
17
18
                                              ###
19
20
21
22
23
24
25        Date: March 16, 2020

26
27
28




                                                -4-
